Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kameron Kelly on February 25, 2022.
The application has been amended as follows: 
In Claim 1, line 3:
after “therein”, add -- , the second bale forming chamber is spaced from the first bale forming chamber --.
Claim 19, line 15:
after “chamber”, add --  that is spaced from the first bale forming chamber --.

Allowable Subject Matter
Claims 1-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

US 10,398,086, US 9,210,845, US 9,736,988, and US 5,123,338 disclose it is old and well known in baling art to drive a single plunger/baler with a crank drive system having a common gearbox and  first and second connecting elements is extending along a longitudinal direction of the baler and having opposing ends, wherein for each of the connecting elements a first end of the opposing ends is fixedly coupled to the respective drive shaft section, a second opposing end of the opposing ends is rotatably coupled to the respective reciprocating plunger, and the second end is configured to rotate about the respective axis of rotation defined by the respective drive shaft section (see their drawings). These references do not suggest that such crank drive system can be used to drive two separated plungers into two separated bale forming chamber. Therefore, there is no reason/motivation to modify the plunger drive system of the two balers of The Farm Show with the crank drive system of a single baler of these references, and such modification would be impermissible hind sighted. Additionally, the two 
US 9,204,596 to Van De Laarschot et al. discloses a baler having two plungers and a crank drive system for making a single bale in a single bale forming chamber. Van De Laarschot fails to disclose two bale forming chambers spaced apart from one another for making two bales.   
US 1,627,327 to Hickman discloses a square baling press having two balers and a common gear box for driving crank drive systems to move the plungers into bale forming chambers. Hickman discloses material is received through a top hopper (4 or 5) of each baler. Hickman is a not crop baler; therefore, there is no reason to replace the upper hopper of Hickman with a bottom chamber as disclosed by the crop baler of Van De Laarschot, in order to feed material into a bottom of the bale forming chamber.
For the reasons as set forth above, it is concluded by the Examiner that claims 1-14 and 16-23 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	February 25, 2022